Exhibit 10.64
THOMAS M. ST. DENNIS
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (“Agreement”) is made by and between
Thomas M. St. Dennis (“Employee”) and Applied Materials, Inc. (the “Company”)
(jointly referred to as the “Parties” or individually referred to as a “Party”).
RECITALS
     WHEREAS, Employee is employed by the Company as its Senior Vice President,
General Manager Silicon Systems Group;
     WHEREAS, Employee signed the standard Employee Agreement with the Company
dated September 13, 2005 (the “Confidentiality Agreement”);
     WHEREAS, Employee’s employment with the Company shall terminate on or about
October 2, 2009 (the “Termination Date”);
     WHEREAS, the Company and Employee have entered into Stock Option and
Performance Share Agreements dated September 19, 2005, January 25, 2007,
December 10, 2007 and March 9, 2009, granting Employee certain performance
shares (also called restricted stock units) and the option to purchase shares of
the Company’s common stock subject to the terms and conditions of the Company’s
Employee Stock Incentive Plan and the relevant Performance Share Agreements and
Stock Option Agreements (collectively the “Stock Agreements”); and
     WHEREAS, the Parties wish to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions, and demands that the
Employee may have against the Company and any of the Releasees as defined below,
including, but not limited to, any and all claims arising out of, or in any way
related to Employee’s employment with, or separation from, the Company;
     NOW, THEREFORE, in consideration of the mutual promises made herein, the
Company and Employee hereby agree as follows:
COVENANTS
     1. Consideration.
          a. Continuing Employment. The Company shall continue to employ
Employee on an at-will basis in his role as Senior Vice President, General
Manager Silicon Systems Group up to and including the Termination Date, and
shall continue to pay Employee his base salary in accordance with the Company’s
regular payroll practices up to and including the Termination Date. Employee
shall continue to comply with his Confidentiality Agreement as well as all other
Company policies. During his employment with the Company, Employee shall
continue to be eligible to participate in all benefits and incidents of
employment, including the Company’s health insurance plan, and he shall continue
to accrue vacation. In addition, Employee shall continue to vest in stock
options and performance shares on the same terms, schedule and conditions as set
forth in the Stock

 



--------------------------------------------------------------------------------



 



Agreements. As a result of such continued vesting, from the date of this
Agreement through the Termination Date, Employee is scheduled to vest in the
number of stock options indicated in Exhibit A attached hereto.
          b. Cash. The Company agrees to pay Employee a total of $1,035,000.00
as cash severance, less applicable withholding. Provided Employee does not
breach this Agreement (including without limitation Section 12), this cash
severance will be paid to Employee in three substantially equal installments as
follows: (1) a lump sum cash payment of $369,000.00 (less applicable
withholding) shall be paid to Employee no later than thirty (30) days after the
Effective Date of this Agreement (as set forth in paragraph 24 below); (2) a
lump sum cash payment of $333,000.00 (less applicable withholding) shall be paid
to Employee on October 1, 2010; and (3) the final lump sum cash payment of
$333,000.00 (less applicable withholding) shall be paid to Employee on
October 1, 2011. Prior to Employee’s execution of this Agreement, Employee may
elect for all or a portion of these payments to be deferred and credited to
Employee’s account(s) under the 2005 Executive Deferred Compensation Plan (the
“Deferred Compensation Plan”) in accordance with such election. In order to be
valid, such election must be properly executed in accordance with the terms of
the election form and returned to the Company prior to the date Employee
executes this Agreement. Any such deferred amount shall be credited to
Employee’s applicable Deferred Compensation Plan account as of the day on which
the amount (but for the deferral) would have been paid to Employee pursuant to
this Agreement.
          c. Benefits. Employee’s health insurance benefits shall cease on
October 31, 2009, subject to Employee’s right to continue his health insurance
benefits under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA). Except as otherwise provided herein, Employee’s participation
in all benefits and incidents of employment, including, but not limited to, the
accrual of bonuses, vacation, paid time off, and vesting (including, but not
limited to, vesting of equity awards), shall cease as of the Termination Date.
          d. Equity Compensation. The Company agrees to accelerate the vesting
of stock options and the vesting of performance shares, effective as of the
Effective Date, to reflect the number of stock options (the “Accelerated Stock
Options”) and/or performance shares (the “Accelerated Performance Shares”) which
would have vested pursuant to the passage of time under such awards’ time-based
vesting schedule as of October 2, 2010, as detailed in Exhibit B attached
hereto. The Accelerated Performance Shares shall be paid out to Employee not
later than two and 1/2 months of the Effective Date. Employee’s vested options
(including but not limited to the Accelerated stock Options) will remain
outstanding and exercisable until November 20, 2009. Except as provided in the
prior sentence, the exercise of Employee’s vested options (including
specifically the Accelerated Stock Options) and the issuance of shares pursuant
to performance awards (including specifically the Accelerated Performance
Shares) shall continue to be governed by the terms and conditions of the Stock
Agreements. All stock options, performance shares and the shares issuable under
such awards shall continue to be subject to the terms and conditions of the
Stock Agreements. The acceleration provided in this Section 1(d) constitutes an
amendment to the Stock Agreements relating to the stock option and performance
share awards listed in Exhibit B attached hereto. The extension of
exercisability of Employee’s vested stock options provided in this

Page 2 of 12



--------------------------------------------------------------------------------



 



Section 1(d) constitutes an amendment each of the Stock Agreements relating to
such stock options. To the extent not explicitly amended hereby, the Stock
Agreements remain in full force and effect.
          e. Fiscal Year 2009 Bonus. Employee shall not be eligible to receive
any payment, or partial payment thereof, with respect to any of the Company’s
Fiscal Year 2009 bonus programs, plans or other arrangements pursuant to which
Employee was or may have been eligible prior to his Termination Date.
     2. Payment of Salary. Employee acknowledges and represents that, other than
the consideration set forth in this Agreement, the Company has paid or provided
all salary, wages, bonuses, accrued vacation/paid time off, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, stock, stock options, vesting, and any and all other
benefits and compensation due to Employee.
     3. Release of Claims. Employee agrees that the consideration set forth in
this Agreement represents settlement in full of all outstanding obligations owed
to Employee by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Employee, on his own
behalf and on behalf of his respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement, including, without limitation:
          a. any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;
          b. any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
          c. any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;
          d. any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age

Page 3 of 12



--------------------------------------------------------------------------------



 



Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002; the California Family Rights
Act; the California Labor Code, except as prohibited by law; the California
Workers’ Compensation Act, except as prohibited by law; and the California Fair
Employment and Housing Act;
          e. any and all claims for violation of the federal or any state
constitution;
          f. any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
          g. any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and
          h. any and all claims for attorneys’ fees and costs.
Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to: (1) Employee’s right to file a
charge with, or participate in a charge by, the Equal Employment Opportunity
Commission or comparable state agency against the Company (with the
understanding that any such filing or participation does not give Employee the
right to recover any monetary damages against the Company; Employee’s release of
claims herein bars Employee from recovering such monetary relief from the
Company); (2) claims under Division 3, Article 2 of the California Labor Code
(which includes California Labor Code section 2802 regarding indemnity for
necessary expenditures or losses by employee); and (3) claims prohibited from
release as set forth in California Labor Code section 206.5 (specifically “any
claim or right on account of wages due, or to become due, or made as an advance
on wages to be earned, unless payment of such wages has been made”).
     4. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee is advised to consult with an attorney
about this Agreement prior to executing this Agreement. Employee acknowledges
(a) he has twenty-one (21) days from receipt of this Agreement to consider this
Agreement; (b) he has seven (7) days after his execution of this Agreement to
revoke this Agreement; (c) this Agreement shall not be effective until after the
revocation period has expired; and (d) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to

Page 4 of 12



--------------------------------------------------------------------------------



 



the Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Employee acknowledges and understands
that revocation must be accomplished by a written notification to Michael R.
Splinter, Chairman, President and Chief Executive Officer, that is received
prior to the Effective Date.
     5. California Civil Code Section 1542. Employee acknowledges that he has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     Employee, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.
     6. No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.
     7. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information.
Employee’s signature below constitutes his certification that he has returned to
the Company all documents and other items provided to Employee by the Company,
developed or obtained by Employee in connection with his employment with the
Company, or otherwise belonging to the Company. Employee hereby grants consent
to notification by the Company to any new employer about Employee’s obligations
under this section. Employee represents that he has not to date misused or
disclosed the Company’s trade secrets and confidential and proprietary
information to any unauthorized party.
     8. No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so. Employee agrees both to immediately
notify the Company upon receipt of any such subpoena or court order, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or other court order to the Company. If approached by anyone for counsel or
assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Employee shall state no more than that he cannot provide counsel or assistance.

Page 5 of 12



--------------------------------------------------------------------------------



 



     9. Non-Disparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to Mary Humiston, the Company’s Corporate Vice President of Global Human
Resources, who shall use her best efforts to provide only the Employee’s last
position and dates of employment. The Parties further agree that each Party
shall have the opportunity to review and approve any press release or other
publicly-distributed communication regarding Employee’s departure from the
Company prior to publication or release of such communication.
     10. Breach. Employee acknowledges and agrees that any material breach of
this Agreement (including Section 12) or the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided or scheduled to be provided to Employee under Section 1
of this Agreement, unless such breach constitutes a legal action by Employee
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA or as otherwise provided by law. Except as provided
by law, including for a legal action by Employee challenging or seeking a
determination in good faith of the validity of the waiver herein under the ADEA,
Employee shall also be responsible to the Company for all damages incurred by
the Company in (a) enforcing Employee’s obligations under this Agreement or the
Confidentiality Agreement, including the bringing of any action to recover the
consideration, and (b) defending against a claim or suit brought or pursued by
Employee in violation of the terms of this Agreement.
     11. No Admission of Liability. Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.
     12. Non-Competition. During the period commencing on the Termination Date
and ending on October 2, 2010 (the “Non-Competition Period”), Employee shall not
(other than in connection with his employment services to the Company through
the Termination Date), without the prior express written permission of the
Company’s CEO, work as an employee, officer, director, consultant, contractor,
advisor, or agent of any of the Company’s Competitors (as defined below). The
Company’s Competitors (“Competitors”) for purposes of this Agreement are the
following: Novellus, ASM International, Lam, TEL (Tokyo Electron), AMEC, KLA,
Oerlikon, Ebara Technologies, Hitachi and Varian Semiconductor.
     13. Non-Solicitation. Employee agrees that for the duration of the
Non-Competition Period, Employee shall not directly or indirectly solicit,
induce, recruit or encourage any of the Company’s employees to leave their
employment at the Company.
     14. Costs. The Parties shall each bear their own costs, attorneys’ fees,
and other fees incurred in connection with the preparation, negotiation and
execution of this Agreement.

Page 6 of 12



--------------------------------------------------------------------------------



 



     15. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, CALIFORNIA,
BEFORE JAMS, PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS
RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.
THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
     16. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay or the Company’s
failure to withhold, or Employee’s delayed payment of, federal or state taxes,
or (b) damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs.
     17. Authority. The Company represents and warrants that the Company’s CEO
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement.
Employee represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to

Page 7 of 12



--------------------------------------------------------------------------------



 



the terms and conditions of this Agreement. Each Party warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.
     18. No Representations. Employee represents that he has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.
     19. Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.
     20. Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.
     21. Entire Agreement. This Agreement, the Confidentiality Agreement, and
the Stock Agreements (as amended hereby) represent the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersede and
replace any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company. To the
extent that there is any conflict or inconsistency between this Agreement and
the Confidentiality Agreement, this Agreement shall govern.
     22. No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and the Company’s CEO.
     23. Governing Law. This Agreement shall be governed by the laws of the
State of California, without regard to choice-of-law provisions.
     24. Effective Date. Each Party has seven (7) days after that Party signs
this Agreement to revoke it. This Agreement will become effective on the eighth
day after it has been signed by both parties, provided that it has not been
revoked by either Party before that date (the “Effective Date”).
     25. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

Page 8 of 12



--------------------------------------------------------------------------------



 



     26. Internal Revenue Code Section 409A.
          a. Notwithstanding anything to the contrary in this Agreement, no
“Deferred Compensation Separation Benefits” (as defined below) will become
payable under this Agreement until Employee has a “separation from service”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the final regulations and guidance promulgated
thereunder (“Section 409A”). Further, if Employee is a “specified employee”
within the meaning of Section 409A at the time of Employee’s termination (other
than due to death), and the severance payable to Employee, if any, pursuant to
this Agreement, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”), such Deferred
Compensation Separation Payments that are otherwise payable within the first six
(6) months following Employee’s termination of employment will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Employee’s termination of employment. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Employee dies following his
termination but prior to the six (6) month anniversary of his termination, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum as soon as administratively practicable after the date of Employee’s death
and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.
          b. Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations shall not constitute Deferred
Compensation Separation Benefits for purposes of Section 26(a) above.
          c. Any amount paid under this Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
“Section 409A Limit” (as defined below) shall not constitute Deferred
Compensation Separation Benefits for purposes of Section 26(a) above. For
purposes of this Section 26(c), “Section 409A Limit” will mean the lesser of two
(2) times: (i) Employee’s annualized compensation based upon the annual rate of
pay paid to Employee during the Employee’s taxable year preceding the Employee’s
taxable year of Employee’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1); or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the 2009 calendar year.
          d. The provisions of this Section 26 are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
     27. Voluntary Execution of Agreement. Employee understands and agrees that
he executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of

Page 9 of 12



--------------------------------------------------------------------------------



 



the Company or any third party, with the full intent of releasing all of his
claims against the Company and any of the other Releasees. Employee acknowledges
that:

  a.   he has read this Agreement;     b.   he has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
his own choice or has elected not to retain legal counsel;     c.   he
understands the terms and consequences of this Agreement and of the releases it
contains; and     d.   he is fully aware of the legal and binding effect of this
Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

         
 
  THOMAS M. ST. DENNIS, an individual    
 
       
Dated: October 5, 2009
  /s/ Thomas M. St. Dennis
 
Thomas M. St. Dennis    
 
       
 
  APPLIED MATERIALS, INC.    
 
       
Dated: September 30, 2009
  By /s/ Michael R. Splinter
 
Michael R. Splinter    
 
  President and Chief Executive Officer    

Page 10 of 12



--------------------------------------------------------------------------------



 



Exhibit A
Options Scheduled to Vest Through the Termination Date

                          Grant ID   Grant Date     Number of Options    
Scheduled Vest Date  
AMI501184
    9/19/2005       100,000       9/19/2009  
 
                       
 
                       
 
                       
 
                       
 
                       

Page 11 of 12



--------------------------------------------------------------------------------



 



Exhibit B
Options and Performance Shares to Accelerate on the Effective Date

                                      Options/Performance         Grant ID  
Grant Date     Shares to Accelerate     Original Vesting Date  
AMIP00023
    1/25/2007       31,250       12/19/2009  
AMIP00031
    1/25/2007       25,000       12/19/2009  
AMIP680913A
    12/10/2007       26,250       12/19/2009  
AMI715453
    3/9/2009       200,000       4/1/2010  

Page 12 of 12